Citation Nr: 0505705	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  97-23 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which, inter alia, 
denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran's claim for service connection for PTSD has been 
pending in appellate status since the time of filing for this 
benefit in July 1996.  She reports that her primary stressor 
is being the victim of personal assault while serving on 
active duty.  VA psychiatric counseling records associated 
with her file indicate that she has a diagnosis of PTSD that 
has been linked to these alleged stressors.  According to the 
veteran, she never filed an official complaint to higher 
military authorities regarding the personal assaults that 
reportedly occurred in service, and thus no official 
documentation exists regarding her stressors.  

During the pendency of the appeal, on March 7, 2002, 
revisions to the regulation that governed claims for PTSD as 
contained in 38 C.F.R. § 3.304(f)(3) (2004), based on 
personal assault went into effect.  These revisions 
specifically state that VA may consider evidence from sources 
other than just the veteran's service records that may 
corroborate the veteran's account of the stressor incident.  

The Board has reviewed the claim and notes that the RO has 
not adequately provided notice to the veteran of the 
provisions of the revised regulation that may help her to 
obtain other evidence to establish the veracity of her 
stressor accounts.  Therefore, to ensure that the veteran's 
appeal has not been prejudiced and to protect her right to 
appellate due process, the case should be remanded to the RO 
so that she may be issued proper notice of the current 
version of 38 C.F.R. § 3.304(f).  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran has submitted a signed statement dated in 
December 2003 from a man identified as "[redacted]," who 
affirmed that he served with the veteran in Company D of the 
45th Medical Battalion, attached to the 3rd Armored Division, 
based in Hanau, Federal Republic of Germany, from July 1974 
to January 1976.  According to this statement, Mr. [redacted] 
reported that the veteran had informed him during service 
that a "1st Sgt. [S]" had sexually harassed her.  Mr. [redacted] 
also stated that during one evening in service, the veteran 
had come to him in tears, visibly shaken, and reported that 
she had just been sexually assaulted by one of the Turkish 
civilian employees who was employed at the base commissary.  
If Mr. [redacted] is shown to have been a man who served 
concurrently with the veteran in her military unit during 
service, his statement may be sufficient to corroborate her 
stressor accounts.  Therefore, the RO should contact the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) and ask that it perform a search of the 
personnel roster of those soldiers attached to Company D, 
45th Medical Battalion, 3rd Armored Division, based in Hanau, 
Federal Republic of Germany, for the period from July 1, 1974 
to September 1, 1974, in order to verify that the veteran's 
witness, [redacted] [redacted], was present during the time of the 
alleged stressor incidents.  The Board has selected the 60-
day period described above, pursuant to the statements of the 
veteran and her witness and the guideline provisions of M21-
1, Part III, 5.14c(3), regarding requests to USASCRUR for 
unit records research. 

Thereafter, the veteran should be scheduled for a VA 
psychiatric examination to determine her diagnosis on Axis I 
and the nature of the relationship, if any, between the 
diagnosis obtained and any corroborated stressor events that 
allegedly occurred during her period of active duty.

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO must notify the veteran of the 
provisions of 38 C.F.R. § 3.304(f)(3) 
with regard to evidence that VA may 
consider to establish the veracity of her 
PTSD stressor accounts and be provided 
with the opportunity to submit such 
evidence.  The veteran must be informed 
of what specific evidence is still needed 
to substantiate her claim; which portion, 
if any, she is responsible for providing; 
and which portion, if any, VA will 
attempt to obtain on her behalf.  

2.  The RO should contact USASCRUR at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
requested to provide information that 
might establish that the veteran's 
witness, [redacted] [redacted], served with her 
during active duty.  USASCRUR should be 
asked to research the personnel roster of 
Company D of the 45th Medical Battalion, 
attached at the time to the 3rd Armored 
Division, based in Hanau, Federal 
Republic of Germany, for the period from 
July 1, 1974 to September 1, 1974.  
USASCRUR should be asked to discuss 
whether or not the personnel records show 
that a [redacted] [redacted], [redacted] [redacted], or any 
person with the last name of [redacted] served 
with this unit during the aforementioned 
time.

3.  If USASCRUR verifies that [redacted] [redacted] 
served with the veteran in Company D of 
the 45th Medical Battalion, attached at 
the time to the 3rd Armored Division, 
based in Hanau, Federal Republic of 
Germany, then a report must be prepared 
detailing the nature of the stressors 
alleged by the veteran with regard to her 
account of being sexually harassed by a 
"1st Sgt. [S]" and being sexually 
assaulted by a Turkish civilian employee, 
as well as any inconsistencies found in 
the accounts of such incidents.  This 
report is then to be added to the claims 
folder.


4.  Thereafter, if and only if USASCRUR 
verifies that [redacted] [redacted] served with 
the veteran in Company D of the 45th 
Medical Battalion, attached at the time 
to the 3rd Armored Division, based in 
Hanau, Federal Republic of Germany, the 
veteran must be scheduled for a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims file, to include the 
summary report of the corroborated 
stressors, must be made available to the 
examiner in conjunction with this 
examination.  The examiner must be 
instructed that only the veteran's 
accounts regarding her sexual harassment 
by 1st Sgt. [S] and her sexual assault 
by a Turkish civilian employee may be 
considered for the purpose of 
determining whether the veteran has 
PTSD.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
the alleged stressors of sexual 
harassment by a superior non-
commissioned officer and sexual assault 
by the Turkish civilian were sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current PTSD and one or 
more of the aforementioned stressors if 
one or both are found sufficient to 
produce post-traumatic stress disorder 
by the examiner.

5.  The RO must inform the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims on 
appeal should be readjudicated.  If any 
benefit remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case, to 
include consideration and discussion of 
the provisions of 38 C.F.R. § 3.304, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


